Per Curiam.

The plaintiff sued for the value of services rendered by him to the defendant in the capacity of attorney and counselor. As to the fact of plaintiff’s enqiloyment by defendant, the record discloses a conflict of evidence with which we have nothing to do. That the services in question were performed is not disputed, and we And no reason for holding that the sum of $100, as found by the justice to be the reasonable value therefor, is excessive. No questions of law are presented by the record.
Present: Bischoff and Giegerich, JJ.
Judgment affirmed, with costs.